Name: Commission Regulation (EC) No 186/2003 of 31 January 2003 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32003R0186Commission Regulation (EC) No 186/2003 of 31 January 2003 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 027 , 01/02/2003 P. 0011 - 0011Commission Regulation (EC) No 186/2003of 31 January 2003amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 26(3) thereof,Whereas:(1) Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 2279/2002(4), lays down special detailed rules for the application of Council Regulation (EEC) No 804/68(5) as regards export licences and export refunds in the case of milk and milk products. In order to ensure the proper management of the export refund arrangements in view of the low demand for export licences and the forthcoming opening of intervention for skimmed-milk powder, the length of validity of export refunds should be extended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 174/1999 is amended as follows:Article 6(a) is replaced by the following:"(a) the end of the fourth month following issue in the case of products falling within CN code 0402 10;".Article 2This Regulation shall enter into force on 1 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 347, 20.12.2002, p. 31.(5) OJ L 148, 28.6.1968, p. 13.